COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Raymond Gene Lazarine v. The State of Texas

Appellate case number:    01-19-00982-CR

Trial court case number: 1411997

Trial court:              184th District Court of Harris County


       It is ordered that the motion for en banc reconsideration is DENIED.




Judge’s signature:             /s/ Veronica Rivas-Molloy
                                Acting for the Court


The en banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.


Date: February 17, 2022